        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 1 of 39 Page ID #:8668




                   1 KENNETH B. WILSON (SBN 130009)
                      ken@coastsidelegal.com
                   2 COASTSIDE LEGAL
                          st
                   3 455 1 Avenue
                     Half Moon Bay, California 94019
                   4 Telephone: (650) 440-4211
                   5 JOSHUA M. MASUR (SBN 203510)
                      jmasur@zuberlawler.com
                   6 ZUBER LAWLER & DEL DUCA LLP
                   7 2000 Broadway Street, Office 154
                     Redwood City, California 94063
                   8 Telephone: (650) 866-5901
                     Facsimile: (213) 596-5621
                   9
                 10 JEFFREY J. ZUBER (SBN 220830)
                     jzuber@zuberlawler.com
                 11 RASHEED M. McWILLIAMS (SBN 281832)
                     rmcwilliams@zuberlawler.com
                 12 HEMING XU (SBN 302461)
                 13 hxu@zuberlawler.com
                    ZUBER LAWLER & DEL DUCA LLP
                 14 350 S. Grand Avenue, 32nd Fl.
                    Los Angeles, California 90071
                 15 Telephone: (213) 596-5620
                 16 Facsimile: (213) 596-5621
                 17 Attorneys for Defendant
                    REDBUBBLE INC.
                 18
                 19                     UNITED STATES DISTRICT COURT
                 20       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                 21
                 22 Y.Y.G.M. SA d.b.a. BRANDY            Case No. 2:19-cv-04618-RGK (JPRx)
                    MELVILLE, a Swiss corporation,
                 23
                                                         DEFENDANT REDBUBBLE INC.’S
                 24                    Plaintiff,        REVISED MEMORANDUM OF
                                                         CONTENTIONS OF FACT AND LAW
                 25       v.
                                                         Final Pre-Trial Conf.: Sept. 21, 2020
                 26 REDBUBBLE INC.,                      Time: 9:00 a.m.
                                                         Crtrm.: 850
                 27                Defendant.            Hon. R. Gary Klausner
                 28

2911-1006 / 1651084 3                                1
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 2 of 39 Page ID #:8669




                   1                                      TABLE OF CONTENTS
                   2 I.    Background of the Case .................................................................................. 10
                   3 II.   Plaintiff’s Claims Alleged Against Defendant, Elements Required, and
                   4       Defendant’s Key Evidence in Opposition (L.R. 16-4.1(a-c)) ......................... 12
                   5       A.      Claim 4: Contributory Trademark Infringement and
                   6               Counterfeiting ....................................................................................... 13
                   7               1.       Elements Required to Establish Plaintiff’s Claim for
                   8                        Contributory Trademark Infringement and Counterfeiting ....... 13
                   9               2.       Key Evidence in Opposition to Plaintiff’s Claim for
                 10                         Contributory Trademark Infringement and Counterfeiting ....... 16
                 11 III.   Defendant’s Affirmative Defenses, Elements, and Key Evidence in
                 12        Support (L.R. 16-4.1(d-f)) ............................................................................... 18
                 13        A.      First Affirmative Defense – Failure to State a Claim ........................... 18
                 14                1.       Elements Required to Establish Failure to State a Claim .......... 18
                 15                2.       Key Evidence in Support of Failure to State a Claim ................ 18
                 16        B.      Second Affirmative Defense – Failure to Provide Notice .................... 18
                 17                1.       Elements Required to Establish Failure to Provide Notice ....... 18
                 18                2.       Key Evidence in Support of Failure to Provide Notice .............. 18
                 19        C.      Third Affirmative Defense – Lack of Knowledge of Specific
                 20                Infringement .......................................................................................... 19
                 21                1.       Elements Required to Establish Lack of Knowledge of
                 22                         Specific Infringement .................................................................. 19
                 23                2.       Key Evidence in Support of Lack of Knowledge of Specific
                 24                         Infringement ................................................................................ 19
                 25        D.      Fourth Affirmative Defense – Non-Trademark Use ............................. 19
                 26                1.       Elements Required to Establish Non-Trademark Use ................ 19
                 27                2.       Key Evidence in Support of Non-Trademark Use ...................... 20
                 28        E.      Fifth Affirmative Defense – Ornamental Use....................................... 21

2911-1006 / 1651084 3                                                   2
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 3 of 39 Page ID #:8670




                   1         1.       Elements Required to Establish Ornamental Use ...................... 21
                   2         2.       Key Evidence in Support of Ornamental Use ............................. 21
                   3    F.   Sixth Affirmative Defense – Fair Use .................................................. 21
                   4         1.       Elements Required to Establish Fair Use .................................. 21
                   5         2.       Key Evidence in Support of Fair Use ......................................... 22
                   6    G.   Seventh Affirmative Defense – Protected Speech ................................ 23
                   7         1.       Elements Required to Establish Protected Speech ..................... 23
                   8         2.       Key Evidence in Support of Protected Speech ........................... 23
                   9    H.   Eighth Affirmative Defense – Failure to Mitigate ................................ 24
                 10          1.       Elements Required to Establish Failure to Mitigate .................. 24
                 11          2.       Key Evidence in Support of Failure to Mitigate ......................... 24
                 12     I.   Ninth and Twelfth Affirmative Defenses – Unclean Hands and
                 13          Trademark Misuse................................................................................. 24
                 14          1.       Elements Required to Establish Unclean Hands and
                 15                   Trademark Misuse ...................................................................... 25
                 16          2.       Key Evidence in Support of Unclean Hands and
                 17                   Trademark Misuse ...................................................................... 25
                 18     J.   Tenth Affirmative Defense – Laches/Statute of Limitations ................ 26
                 19          1.       Elements Required to Establish Statute of Limitations and
                 20                   Laches ......................................................................................... 26
                 21          2.       Key Evidence in Support of Statute of Limitations and
                 22                   Laches ......................................................................................... 26
                 23     K.   Eleventh Affirmative Defense – Waiver, Acquiescence, or
                 24          Estoppel ................................................................................................. 27
                 25          1.       Elements Required to Establish Waiver and Acquiescence ....... 27
                 26          2.       Key Evidence in Support of Waiver and Acquiescence .............. 27
                 27     L.   Thirteenth Affirmative Defense – Conduct of Third Parties ................ 27
                 28          1.       Elements Required to Establish Conduct of Third Parties......... 28

2911-1006 / 1651084 3                                              3
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 4 of 39 Page ID #:8671




                   1                    2.       Key Evidence in Support of Conduct of Third Parties ............... 28
                   2           M.       Fourteenth Affirmative Defense – Unilateral Proactive Conduct ........ 28
                   3                    1.       Elements Required to Establish Unilateral Proactive
                   4                             Conduct ....................................................................................... 28
                   5                    2.       Key Evidence in Support of Unilateral Proactive Conduct ....... 28
                   6           N.       Fifteenth Affirmative Defense – Reasonable Steps .............................. 29
                   7                    1.       Elements Required to Establish Reasonable Steps ..................... 29
                   8                    2.       Key Evidence in Support of Reasonable Steps ........................... 29
                   9           O.       Seventeenth Affirmative Defense – Abandonment .............................. 29
                 10                     1.       Elements Required to Establish Abandonment........................... 29
                 11                     2.       Key Evidence in Support of Abandonment ................................. 30
                 12 IV.        Statement of Anticipated Evidentiary Issues (L.R. 16-4.1(h)) ....................... 30
                 13            A.       Plaintiff’s Exhibits ................................................................................ 30
                 14            B.       Plaintiff’s Witnesses ............................................................................. 31
                 15            C.       Redbubble’s Witnesses ......................................................................... 32
                 16 V.         Statement of Issues of Law (L.R. 16-4.1(i)) ................................................... 33
                 17            A.       Plaintiff Has Waived the Ability to Pursue Damages........................... 33
                 18            B.       Plaintiff Cannot Obtain Redbubble’s Profits ........................................ 33
                 19            C.       Plaintiff Cannot Obtain Statutory Damages ......................................... 34
                 20 VI.        Bifurcation of Issues (L.R. 16-4.3) ................................................................. 35
                 21 VII. Jury Trial (L.R. 16-4.4) ................................................................................... 36
                 22            A.       Issues Triable to a Jury as a Matter of Right ........................................ 36
                 23            B.       Issues Triable to the Court .................................................................... 37
                 24 VIII. Attorneys’ Fees (L.R. 16-4.5) ......................................................................... 38
                 25 IX.        Abandonment of Issues (L.R. 16-4.6) ............................................................. 39
                 26
                 27
                 28

2911-1006 / 1651084 3                                                        4
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 5 of 39 Page ID #:8672




                   1                                        TABLE OF AUTHORITIES
                   2 Cases
                   3 Adler v. Federal Republic of Nigeria,
                   4         219 F.3d 869 (9th Cir. 2000) ........................................................................... 25
                   5 AirWair Int’l Ltd. v. Schultz,
                   6         84 F. Supp. 3d 943 (N.D. Cal. 2015) .............................................................. 27
                   7 AMF Inc. v. Sleekcraft Boats,
                   8         599 F.2d 341 (9th Cir. 1979) ........................................................................... 14
                   9 Au-Tomotive Gold, Inc. v. Volkswagen of America, Inc.,
                 10          457 F.3d 1062 (9th Cir. 2006) ......................................................................... 21
                 11 Binder v. Disability Grp., Inc.,
                 12          772 F. Supp. 2d 1172 (C.D. Cal. 2011) ........................................................... 24
                 13 Classical Silk, Inc. v. Dolan Grp., Inc.,
                 14          No. CV 14-09224, 2016 WL 7638112 (C.D. Cal. Mar. 21, 2016) ................. 36
                 15 Coach, Inc. v. Asia Pac. Trading Co.,
                 16          676 F. Supp. 2d 914 (C.D. Cal. 2009)............................................................. 34
                 17 Desert European Motorcars, Ltd. v. Desert European Motorcars, Inc.,
                 18          No. EDCV 11-197-RSWL, 2011 WL 3809933 (C.D. Cal. Aug. 25,
                 19          2011) ................................................................................................................ 25
                 20 Dr. Seuss Enterprises, L.P. v. ComicMix LLC,
                 21          372 F. Supp. 3d 1101 (S.D. Cal. 2019) ........................................................... 14
                 22 Evergreen Safety Council v. RSA Network, Inc.,
                 23          697 F.3d 1221 (9th Cir. 2012) ......................................................................... 35
                 24 Fifty-Six Hope Rd. Music, Ltd. v. A.V.E.L.A., Inc.,
                 25          778 F.3d 1059 (9th Cir. 2015) ......................................................................... 37
                 26
                 27
                 28

2911-1006 / 1651084 3                                                         5
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 6 of 39 Page ID #:8673




                   1 Fleischer Studios, Inc. v. A.V.E.L.A. Inc. (Fleischer I),
                   2        772 F. Supp. 2d 1155, 1170 (C.D. Cal. 2009), aff’d, 636 F.3d 1115 (9th
                   3        Cir. 2011), opinion withdrawn and superseded in part on other
                   4        grounds, 654 F.3d 958 (9th Cir. 2011) ............................................................ 14
                   5 Fleischer Studios, Inc. v. A.V.E.L.A., Inc. (Fleischer II),
                   6        925 F. Supp. 2d 1067 (C.D. Cal. 2012) ........................................................... 14
                   7 Fuddruckers, Inc. v. Doc’s B.R. Others, Inc.,
                   8        826 F.2d 837 (9th Cir. 1987) ........................................................................... 25
                   9 Hard Candy, LLC v. Anastasia Beverly Hills, Inc.,
                 10         921 F.3d 1343 (11th Cir. 2019) ....................................................................... 36
                 11 Idaho Potato Comm’n v. G&T Terminal Pack, Inc.,
                 12         425 F.3d 708 (9th Cir. 2005) ........................................................................... 16
                 13 International Olympic Comm. v. San Francisco Arts & Athletics,
                 14         781 F.2d 733 (9th Cir. 1986) ........................................................................... 34
                 15 International Order of Job’s Daughters v. Lindeburg & Co.,
                 16         633 F.2d 912 (9th Cir. 1980) ........................................................................... 21
                 17 Jarrow Formulas, Inc. v. Nutrition Now, Inc.,
                 18         304 F.3d 829 (9th Cir. 2002) ........................................................................... 26
                 19 JIPC Mgmt., Inc. v. Incredible Pizza Co.,
                 20         No. CV 08-04310, 2009 WL 8591607 (C.D. Cal. July 14, 2009) .................. 37
                 21 Karl Storz Endoscopy-America, Inc. v. Surgical Technologies, Inc.
                 22         285 F.3d 848 (9th Cir. 2002) ........................................................................... 26
                 23 Lindy Pen Co. Inc. v. Bic Pen Corp.,
                 24         14 U.S.P.Q.2d 1528 (C.D. Cal. 1989), aff’d 982 F.2d 1400 (9th Cir.
                 25         1993) ................................................................................................................ 33
                 26 Lindy Pen Co. Inc. v. Bic Pen Corp.,
                 27         982 F.2d 1400 (9th Cir. 1993) ......................................................................... 34
                 28

2911-1006 / 1651084 3                                                        6
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 7 of 39 Page ID #:8674




                   1 Lockheed Martin Corp. v. Network Solutions, Inc.,
                   2        985 F. Supp. 949 (C.D. Cal 1997) ................................................................... 15
                   3 LTTB, LLC v. Redbubble Inc.,
                   4        385 F. Supp. 3d 916 (N.D. Cal. 2019) ............................................................ 35
                   5 Lyle v. Superior Court (1981)
                   6        122 Cal.App.3d 470......................................................................................... 32
                   7 Miss World (UK) Ltd. v. Mrs. Am. Pageants, Inc.,
                   8        856 F.2d 1445 (9th Cir. 1988) ......................................................................... 15
                   9 Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
                 10         572 U.S. 545 (2014) ........................................................................................ 38
                 11 One Indus., LLC v. Jim O’Neal Distrib., Inc.,
                 12         578 F.3d 1154 (9th Cir. 2009) ......................................................................... 15
                 13 Perfect 10, Inc. v. Giganews, Inc.,
                 14         847 F. 3d 657 (9th Cir. 2017) .......................................................................... 20
                 15 Precision Instr. Mfg. Co. v. Automotive Maint. Mach. Co.,
                 16         324 U.S. 806 (1945) ........................................................................................ 25
                 17 Quia Corp. v. Mattel, Inc.,
                 18         No. C 10-1902, 2011 U.S. Dist. LEXIS 76157 (N.D. Cal. July 14,
                 19         2011) .......................................................................................................... 33, 37
                 20 RDF Media Ltd. v. Fox Broad. Co.,
                 21         372 F. Supp. 2d 556 (C.D. Cal. 2005)............................................................. 14
                 22 Reebok Int’l v. Marnatech Enters.,
                 23         970 F.2d 552 (9th Cir. 1992) ........................................................................... 37
                 24 Sazerac Co., Inc. v. Fetzer Vineyards, Inc.,
                 25         265 F. Supp. 3d 1013 (N.D. Cal. 2017), aff’d, 786 F. App'x 662 (9th
                 26         Cir. 2019)......................................................................................................... 15
                 27 Seller Agency Council, Inc. v. Kennedy Ctr. for Real Estate Educ., Inc.,
                 28         621 F.3d 981 (9th Cir. 2010) ........................................................................... 27

2911-1006 / 1651084 3                                                       7
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 8 of 39 Page ID #:8675




                   1 Sempra Energy v. Marsh USA, Inc.,
                   2            390 F. App’x 754 (9th Cir. 2010).................................................................... 36
                   3 SunEarth, Inc. v. Sun Earth Solar Power Co.,
                   4            839 F.3d 1179 (9th Cir. 2016) ......................................................................... 38
                   5 The Ohio State University v. Redbubble Inc.,
                   6            369 F. Supp. 3d 840 (S.D. Ohio 2019)............................................................ 35
                   7 Thrifty-Tel, Inc. v. Bezenek,
                   8            46 Cal. App. 4th 1559 (1996) .......................................................................... 24
                   9 Tiffany Inc. v. eBay, Inc.,
                 10             600 F.3d 93 (2d Cir. 2010) .................................................................. 15, 28, 29
                 11 Toyota Motor Sales, U.S.A., Inc. v. Tabari,
                 12             610 F.3d 1171 (9th Cir. 2010) ......................................................................... 38
                 13 TSX Toys, Inc. v. 665, Inc.,
                 14             No. CV1402400-RGK-TBX, 2015 WL 12746211 (C.D. Cal. Sept. 23,
                 15             2015) ................................................................................................................ 25
                 16 VHT, Inc. v. Zillow Group, Inc.,
                 17             918 F.3d 723 (9th Cir. 2019) ............................................................... 20, 34, 35
                 18 Vuitton et fils S.A. v. J. Young Enterprises, Inc.,
                 19             644 F.2d 769 (9th Cir. 1981) ........................................................................... 21
                 20 Statutes
                 21 15 U.S.C. § 1115(b)(8) .............................................................................................. 21
                 22 15 U.S.C. § 1117(a) ............................................................................................. 34, 38
                 23 15 U.S.C. § 1117(c) ................................................................................................... 34
                 24 15 U.S.C. § 1125(a) ................................................................................................... 34
                 25 Other Authorities
                 26 CACI 454 ................................................................................................................... 26
                 27 NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.19A
                 28             (2019) .............................................................................................................. 23

2911-1006 / 1651084 3                                                            8
        Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 9 of 39 Page ID #:8676




                   1 NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.21 (2019) ...... 14
                   2 NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.22 (2019) 30, 37
                   3 NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.24 (2019) 22, 36
                   4 NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.25 (2019) 22, 36
                   5 NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.28 (2019) ...... 34
                   6 NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.29 (2019) ...... 37
                   7 Rules
                   8 California Code of Civil Procedure § 338 ................................................................. 26
                   9 California Rule of Professional Conduct 3.7 (2018) ................................................. 32
                 10 Fed. R. Civ. P. 12(h)(2) ............................................................................................. 18
                 11 Treatises
                 12 O’MALLEY, GRENIG, & LEE, FED. JURY. PRAC. & INSTR. CIVIL COMPANION
                 13             HANDBOOK § 6:2 (2019).................................................................................. 16
                 14 Constitutional Provisions
                 15 U.S. Constitution, Art. I, Sec. 8, cl. 8 ........................................................................ 14
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

2911-1006 / 1651084 3                                                       9
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 10 of 39 Page ID
                                               #:8677



                   1        Pursuant to Local Rule 16-4 and the Court’s order continuing the Pretrial
                   2 Conference and Jury Trial (DE#99), Defendant Redbubble Inc. (“Defendant” or
                   3 “Redbubble”) submits the following Revised Memorandum of Contentions of Fact
                   4 and Law.
                   5
                   6 I.     BACKGROUND OF THE CASE
                   7        Redbubble is a global online marketplace platform, hosted at redbubble.com,
                   8 that was founded in 2006 to give independent artists a meaningful new way to sell
                   9 their creations. Over two million artists around the world use the Redbubble
                 10 Marketplace platform to upload and sell their creative designs on high-quality,
                 11 everyday products such as apparel, stationery, housewares, bags, and wall art.
                 12         The Redbubble Marketplace automatically performs various online services
                 13 to facilitate transactions between those third-party artists (or “Sellers”) and their
                 14 potential customers. The Marketplace software connects Sellers automatically to
                 15 third-party manufacturers, who print and pack the products, before third-party
                 16 shippers pick up the products and deliver them to customers, and it provides Sellers
                 17 access to third-party payment processors who collect and process customer
                 18 payments. Because the transaction process is entirely Seller-directed and automated
                 19 by the Redbubble Marketplace software, no Redbubble personnel designed or
                 20 uploaded, manufactured, offered for sale, sold, handled, distributed, advertised, or
                 21 for that matter even viewed any of the listings Plaintiff accuses of infringement.
                 22         There is a risk that bad actors will abuse any marketplace by attempting to use
                 23 it to sell unauthorized, infringing, or counterfeit products. However, Redbubble has
                 24 taken significant steps, in excess of its legal obligations, to prevent such abuses, and
                 25 has devoted substantial resources toward eliminating third-party infringement on the
                 26 Marketplace and improving existing anti-piracy measures. Redbubble requires
                 27 Sellers to confirm that they own and/or have the right to sell the content that they
                 28 upload and “will not infringe the intellectual property rights or any other rights of

2911-1006 / 1651084 3                                        10
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 11 of 39 Page ID
                                               #:8678



                   1 any person or entity…,” both at the time they sign up as users and again each time
                   2 they upload listings to the Marketplace. If Redbubble receives notice that particular
                   3 listings infringe a third-party’s intellectual property rights, Redbubble promptly
                   4 (typically within one business day) removes those listings and notifies the third-
                   5 party Seller who uploaded them, and will also disable and/or terminate the accounts
                   6 of users who repeatedly infringe the intellectual property rights of others. Redbubble
                   7 has removed nearly 900,000 listings in response to nearly 120,000 takedown
                   8 requests from content owners.
                   9        Although it has no legal obligation to do so, Redbubble has a dedicated
                 10 Marketplace Integrity (“MPI”) Team that proactively polices the Marketplace for
                 11 problematic content, including potential infringement of marks belonging to
                 12 Plaintiff and over 300 other content owners. These content owners include some of
                 13 the largest in the world, with large and diverse portfolios of intellectual property
                 14 rights (i.e., copyrights, trademarks and publicity rights) in properties like TV shows,
                 15 movies, and musical artists. Based on information provided by content owners,
                 16 Redbubble’s MPI team uses a combination of proprietary and third-party software to
                 17 identify potentially infringing listings and scaled or repeated abusers, and manually
                 18 reviews roughly one-quarter of the new content uploaded each day to identify and
                 19 disable listings that match Redbubble’s policing guidelines. Redbubble’s proactive
                 20 policing efforts have disabled or removed over 4.5 million listings from the
                 21 Redbubble Marketplace – over five times as many as in response to takedown
                 22 requests – and nearly three-quarters of a million Seller accounts for policy
                 23 violations.
                 24         On May 14, 2018, Redbubble received correspondence from Plaintiff’s
                 25 counsel complaining that certain listings on the site used the phrase “Brandy
                 26 Melville” as a searchable “tag,” and identifying a handful of specific listings. By the
                 27 next day, Redbubble had removed these listings, and advised Plaintiff that “if there
                 28 are any additional specific designs hosted on the marketplace that you would like

2911-1006 / 1651084 3                                        11
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 12 of 39 Page ID
                                               #:8679



                   1 removed, please identify those for us, and we will ensure that they are promptly
                   2 removed in a manner consistent with Redbubble’s IP and publicity rights policy.”
                   3 Plaintiff did not identify additional designs, and Redbubble did not hear again from
                   4 Plaintiff for over a year, when Plaintiff filed this lawsuit.
                   5         Each time that Plaintiff identified specific listings that it alleged were
                   6 infringing its marks (including in the Complaint), Redbubble promptly removed the
                   7 designs identified by Plaintiff. Upon receiving notice of the Complaint, Redbubble
                   8 also began proactively policing for the intellectual property that Plaintiff had
                   9 identified; Redbubble continues to do so even though Plaintiff’s refusal to cooperate
                 10 in these efforts to date has made it more difficult.
                 11          Since Redbubble began proactively policing for rights claimed by Plaintiff, it
                 12 has disabled or removed approximately 400 listings, covering around 7,200
                 13 products, and there have been no sales through the Marketplace of products bearing
                 14 the images depicted in Plaintiff’s registrations.
                 15
                 16 II.      PLAINTIFF’S CLAIMS ALLEGED AGAINST DEFENDANT,
                 17          ELEMENTS REQUIRED, AND DEFENDANT’S KEY EVIDENCE IN
                 18          OPPOSITION (L.R. 16-4.1(a-c))
                 19          Plaintiff asserts USPTO Registration No. 5,238,856 (the “Brandy Heart
                 20 Mark”), USPTO Registration No. 5,373,397 (the “Brandy Flags Mark”), and
                 21 USPTO Registration No. 5,748,883 (the “LA Lightning Mark”) (collectively, the
                 22 “Registered Marks”).
                 23          In addition to the Registered Marks, Plaintiff asserts that it owns valid and
                 24 protectable trademarks in the Brandy Melville name and graphic logo identified on
                 25 page 3 of the Complaint, as well as variations thereof (e.g., Brandy LA,
                 26 www.brandymelvilleusa.com, etc.); and the LA Lightning logo depicted on page 3
                 27 of the Complaint in this action, as well as variations thereof (e.g., different colors).
                 28 However, Plaintiff has refused to identify the specific unregistered trademarks that it

2911-1006 / 1651084 3                                          12
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 13 of 39 Page ID
                                               #:8680



                   1 intends to assert, in discovery or otherwise, notwithstanding Redbubble’s repeated
                   2 requests, including, most recently, at the August 12, 2020 Further L.R. 16-2 Meet
                   3 and Confer Teleconference and in email correspondence following up thereon. See
                   4 Ex. A (email chain confirming 8/12/2020 L.R. 16-2).
                   5        On July 10, 2020, the Court entered partial summary judgment for Redbubble
                   6 “as to Brandy Melville’s claims for direct infringement, false designation of origin,
                   7 unfair competition, and vicarious infringement.” (DE#103 at 16.) Accordingly,
                   8 Redbubble understands that the sole claim remaining to be tried is Plaintiff’s Fourth
                   9 Claim, for Contributory Trademark Infringement and Counterfeiting; counsel for
                 10 Redbubble has communicated as much to counsel for Plaintiff, without any
                 11 indication of disagreement by Plaintiff.
                 12         A.     Claim 4: Contributory Trademark Infringement and
                 13                Counterfeiting
                 14                1.    Elements Required to Establish Plaintiff’s Claim for
                 15                      Contributory Trademark Infringement and Counterfeiting
                 16         To establish its claim for contributory trademark infringement, plaintiff must
                 17 establish that:
                 18         1.     The defendant sold or supplied goods or services to a particular direct
                 19                infringer;
                 20         2.     That a particular direct infringer used the goods or services the
                 21                defendant sold or supplied to infringe the plaintiff’s trademark;
                 22         3.     The defendant knew or had reason to know that the particular direct
                 23                infringer would use the goods to infringe the plaintiff’s trademark, or
                 24                that the particular direct infringer was infringing the plaintiff’s
                 25                trademark and the defendant continued to supply its services;
                 26         4.     The defendant providing the services to the particular direct infringer
                 27                had direct control and monitoring of the instrumentality used by the
                 28                particular direct infringer to infringe; and

2911-1006 / 1651084 3                                         13
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 14 of 39 Page ID
                                               #:8681



                   1        5.     The plaintiff was damaged by the infringement.
                   2 See NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.21 (2019).
                   3        A registered or unregistered trademark is infringed if a plaintiff establishes:
                   4 “(1) ownership of [a valid] trademark at issue; (2) use by [a direct infringer], in
                   5 commerce, without authorization, of the plaintiff’s mark; and (3) that [direct
                   6 infringer’s] use of the mark is likely to cause confusion.” Fleischer Studios, Inc. v.
                   7 A.V.E.L.A., Inc. (Fleischer II), 925 F. Supp. 2d 1067, 1073 (C.D. Cal. 2012).
                   8 Trademark protection does not exist simply because a visual expression has an
                   9 “artistic” or “unique style,” Dr. Seuss Enterprises, L.P. v. ComicMix LLC, 372 F.
                 10 Supp. 3d 1101, 1127 (S.D. Cal. 2019) (internal quotation marks and citations
                 11 omitted), and not “every incident of visual expression would be subject to . . .
                 12 trademark protection”; otherwise, “copyright[s]” would effectively “last in
                 13 perpetuity,” in violation of Article I, Section 8, clause 8 of the U.S. Constitution.
                 14 RDF Media Ltd. v. Fox Broad. Co., 372 F. Supp. 2d 556, 564 (C.D. Cal. 2005). A
                 15 valid mark must “indicate[] a single source” of goods or services. Fleischer Studios,
                 16 Inc. v. A.V.E.L.A. Inc. (Fleischer I), 772 F. Supp. 2d 1155, 1170 (C.D. Cal. 2009),
                 17 aff’d, 636 F.3d 1115 (9th Cir. 2011), opinion withdrawn and superseded in part on
                 18 other grounds, 654 F.3d 958 (9th Cir. 2011). Also, a plaintiff asserting infringement
                 19 of an unregistered mark “must identify” the “mark” and show its “distinctiveness”
                 20 and “nonfunctionality.” RDF, 372 F. Supp. 2d at 562.
                 21         Likelihood of confusion is assessed in light of the eight factors identified in
                 22 AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979): “1. strength of
                 23 the mark; 2. proximity of the goods; 3. similarity of the marks; 4. evidence of actual
                 24 confusion; 5. marketing channels used; 6. type of goods and the degree of care likely
                 25 to be exercised by the purchaser; 7. defendant's intent in selecting the mark; and 8.
                 26 likelihood of expansion of the product lines.” A trademark’s strength depends on
                 27 “its degree of recognition in the minds of the relevant customer class” as a source-
                 28 identifier for goods or services. Miss World (UK) Ltd. v. Mrs. Am. Pageants, Inc.,

2911-1006 / 1651084 3                                         14
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 15 of 39 Page ID
                                               #:8682



                   1 856 F.2d 1445, 1449 (9th Cir. 1988) (internal quotation marks and citation omitted).
                   2 “When similar marks permeate the marketplace, the strength of the mark decreases,”
                   3 One Indus., LLC v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1164 (9th Cir. 2009),
                   4 and “[w]here competing marks have been in use for a significant period of time,
                   5 lack of actual confusion is significant.” Sazerac Co., Inc. v. Fetzer Vineyards, Inc.,
                   6 265 F. Supp. 3d 1013, 1036 (N.D. Cal. 2017) (internal quotation marks, alterations,
                   7 and citation omitted), aff’d, 786 F. App'x 662 (9th Cir. 2019).
                   8        “Some contemporary knowledge of which particular listings are infringing or
                   9 will infringe in the future is necessary.” Tiffany Inc. v. eBay, Inc., 600 F.3d 93, 108-
                 10 09 (2d Cir. 2010). The mere assertion of infringement in a notice letter “is not
                 11 sufficient to impute knowledge of infringement to [a defendant],” and “use of an
                 12 identical or similar mark does not necessarily constitute infringement.” Lockheed
                 13 Martin Corp. v. Network Solutions, Inc., 985 F. Supp. 949, 963 (C.D. Cal 1997).
                 14         The Ninth Circuit Manual lacks model instructions for counterfeiting, which
                 15 is not actually a separate claim, but rather separate relief that is recoverable in a
                 16 small subset of infringement cases. To establish its entitlement to counterfeiting
                 17 remedies, plaintiff must further establish that:
                 18         6.     The defendant intentionally used in commerce a “counterfeit” mark;
                 19         7.     The defendant knew that the mark was a counterfeit;
                 20         8.     The mark was used in connection with the sale, offering for sale or
                 21                distribution of goods; and
                 22         9.     The [defendant's] use was likely to cause confusion, mistake or to
                 23                deceive.
                 24         For this purpose, a “counterfeit mark” is:
                 25         10.    A nongenuine mark which is identical with or substantially
                 26                indistinguishable from a registered mark;
                 27
                 28

2911-1006 / 1651084 3                                         15
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 16 of 39 Page ID
                                               #:8683



                   1        11.   The registered mark is registered on the Principal Register for [and
                   2              used by the holder of the mark in connection with] the same goods in
                   3              connection with which the accused mark is being used;
                   4        12.   The registered mark is in use; and
                   5        13.   The accused use is not on or in connection with goods of which the
                   6              producer was, at the time of production, authorized by the holder of the
                   7              mark to use the mark for those types of good.
                   8 See O’MALLEY, GRENIG, & LEE, FED. JURY. PRAC. & INSTR. CIVIL COMPANION
                   9 HANDBOOK § 6:2 (2019) (bracketed italicized text added); Idaho Potato Comm’n v.
                 10 G&T Terminal Pack, Inc., 425 F.3d 708, 721 (9th Cir. 2005).
                 11               2.     Key Evidence in Opposition to Plaintiff’s Claim for
                 12                      Contributory Trademark Infringement and Counterfeiting
                 13         Redbubble’s key evidence in opposition to Plaintiff’s claim for contributory
                 14 infringement includes testimony and documents showing that Redbubble always
                 15 removed allegedly infringing listings promptly upon receiving notice of claimed
                 16 infringement from Plaintiff; Redbubble implemented proactive procedures to
                 17 prevent allegedly infringing content from being sold; and Redbubble applied its
                 18 repeat infringer policy to third-party sellers who listed the content in question.
                 19 Redbubble will also offer testimony and documents showing that there is no
                 20 likelihood that consumers are confused as to whether the third-party Sellers are the
                 21 source of the Accused Products, since the registered design marks have no evidence
                 22 associated with them regarding their strength or recognition among consumers,
                 23 Plaintiff sells to a much more narrow market and through different channels than the
                 24 third-party Sellers, there are differences in the registered design marks and the
                 25 Accused Products, no consumers have been actually confused as to the source of the
                 26 Accused Products, the actual seller of the Accused Products is identified on the
                 27 Redbubble Marketplace search pages and listing pages, and there is no evidence that
                 28 the third-party Sellers intended to use Plaintiff’s design marks on products.

2911-1006 / 1651084 3                                        16
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 17 of 39 Page ID
                                               #:8684



                   1        In addition to the evidence that there was no trademark infringement as set
                   2 forth above, Redbubble’s key evidence in opposition to Plaintiff’s claim for
                   3 counterfeiting includes testimony and documents, in addition to those identified in
                   4 opposition to Plaintiff’s claim for contributory infringement of the Registered
                   5 Marks, showing that (a) no products were ever sold through the Redbubble
                   6 Marketplace that depicted the Brandy Flag logo; (b) no clothing (the only product
                   7 class covered by the LosAngeles Lightning registration) was ever sold with the
                   8 “stitch for stitch” registered design; and (c) the Brandy Heart logo was never used
                   9 by Plaintiff on stickers, which were the only Accused Products sold in a product
                 10 class covered by the Brandy Heart registration. Redbubble will also offer testimony
                 11 and documents establishing that it did not intentionally use Plaintiff’s Registered
                 12 Marks, knowing that they were counterfeit, including not only the evidence showing
                 13 that the marks are not counterfeit, but also evidence that Redbubble is unaware of
                 14 specific designs uploaded and listed for sale by third-party Sellers on the
                 15 Marketplace, including specifically the designs for the Accused Products, absent
                 16 notification from rightsholders; Redbubble didn’t make the Accused Products, or
                 17 even see those products at any point during the manufacturing, sale and shipping
                 18 process; whenever Plaintiff notified Redbubble that specific listings infringed
                 19 Plaintiff’s rights, Redbubble promptly removed them; and Redbubble went beyond
                 20 its legal obligations by implementing numerous proactive measures to prevent
                 21 listings that Plaintiff might consider infringing from being offered for sale on the
                 22 Redbubble Marketplace, despite Plaintiff’s unwillingness to cooperate with that
                 23 process. Plaintiff’s own evidence of Redbubble’s house marks also precludes a
                 24 finding of counterfeiting.
                 25
                 26
                 27
                 28

2911-1006 / 1651084 3                                       17
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 18 of 39 Page ID
                                               #:8685



                   1 III.    DEFENDANT’S AFFIRMATIVE DEFENSES, ELEMENTS, AND KEY
                   2         EVIDENCE IN SUPPORT (L.R. 16-4.1(d-f))
                   3         A.    First Affirmative Defense – Failure to State a Claim
                   4         The Complaint, and each cause of action therein, fails to state facts sufficient
                   5 to state a claim on which relief may be granted.
                   6               1.     Elements Required to Establish Failure to State a Claim
                   7         Although pled as an affirmative defense, Redbubble’s first defense, failure to
                   8 state a claim, merely requires that Plaintiff cannot bear its burden to prove all
                   9 elements of its claim. The elements required to establish contributory trademark
                 10 infringement and counterfeiting have been set forth above.
                 11          Failure to state a claim is a nonwaivable defect and can be raised at any time,
                 12 including at trial. See Fed. R. Civ. P. 12(h)(2).
                 13                2.     Key Evidence in Support of Failure to State a Claim
                 14          Redbubble’s key evidence in support of its defense of failure to state a claim
                 15 includes the Complaint, as well as the testimony and documents identified in
                 16 Section II, above.
                 17          B.    Second Affirmative Defense – Failure to Provide Notice
                 18          Plaintiff’s claim is barred, in whole or in part, because Plaintiff failed to
                 19 provide proper notice of the alleged infringement, which is Plaintiff’s burden to
                 20 prove.
                 21                1.     Elements Required to Establish Failure to Provide Notice
                 22          Actual notice of infringement is an element of Plaintiff’s claim for
                 23 contributory trademark infringement and counterfeiting.
                 24                2.     Key Evidence in Support of Failure to Provide Notice
                 25          Redbubble’s key evidence in support of its defense of failure to provide
                 26 notice includes the testimony and documents showing that Plaintiff failed ever to
                 27 provide a proper notice that particularly listings actually infringed Plaintiff’s marks
                 28 (e.g. that an offer to sell a product bearing the mark created a likelihood of

2911-1006 / 1651084 3                                          18
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 19 of 39 Page ID
                                               #:8686



                   1 confusion as to the source of the product), or any notice of certain purported marks
                   2 that it apparently intends to assert at trial, as set forth in Redbubble’s Motion in
                   3 Limine No. 4, to Exclude Evidence and Argument Regarding Trademarks Not
                   4 Identified in Discovery (DE#58).
                   5         C.    Third Affirmative Defense – Lack of Knowledge of Specific
                   6               Infringement
                   7         Plaintiff’s contributory infringement claim is barred, in whole or in part,
                   8 because Redbubble lacked actual, specific and/or contemporary knowledge of the
                   9 alleged infringement.
                 10                1.     Elements Required to Establish Lack of Knowledge of Specific
                 11                       Infringement
                 12          Knowledge of specific infringement is an element of Plaintiff’s claim for
                 13 contributory trademark and counterfeiting.
                 14                2.     Key Evidence in Support of Lack of Knowledge of Specific
                 15                       Infringement
                 16          Redbubble’s key evidence in support of its defense of lack of knowledge of
                 17 specific infringement includes the testimony and documents identified in Section
                 18 II.A.2, above.
                 19          D.    Fourth Affirmative Defense – Non-Trademark Use
                 20          Plaintiff’s claim is barred, in whole or in part, because at least certain of the
                 21 allegedly infringing uses of Plaintiff’s asserted trademark(s) were done other than as
                 22 a trademark or service mark and thus do not create a likelihood of confusion.
                 23                1.     Elements Required to Establish Non-Trademark Use
                 24          Trademark use is an element of Plaintiff’s claim for contributory trademark
                 25 infringement and counterfeiting.
                 26          Although the Ninth Circuit has not expressly specified the types of conduct
                 27 that might qualify as “uses” for purposes of trademark infringement, its copyright
                 28 infringement opinions provide useful guidance. For example, Perfect 10, Inc. v.

2911-1006 / 1651084 3                                          19
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 20 of 39 Page ID
                                               #:8687



                   1 Giganews, Inc., 847 F. 3d 657, 666 (9th Cir. 2017), reaffirmed that copyright
                   2 infringement “requires the plaintiff to show causation (also referred to as ‘volitional
                   3 conduct’) by the defendant,” noting that the volitional conduct requirement “stands
                   4 for the unremarkable proposition that proximate causation historically underlines
                   5 copyright infringement liability no less than other torts.” And to demonstrate
                   6 volitional conduct, a copyright plaintiff “must provide some ‘evidence showing [the
                   7 alleged infringer] exercised control (other than by general operation of [its
                   8 website]); selected any material for upload, download, transmission, or storage; or
                   9 instigated any copying, storage, or distribution.” VHT, Inc. v. Zillow Group, Inc.,
                 10 918 F.3d 723, 732 (9th Cir. 2019) (citing Giganews, 847 F.3d at 666, 670).
                 11                2.    Key Evidence in Support of Non-Trademark Use
                 12         Redbubble’s key evidence in support of its defense of non-trademark use
                 13 includes testimony and documents showing the content of the accused listings
                 14 and/or products; that Redbubble always removed allegedly infringing listings
                 15 promptly upon receiving notice of claimed infringement from Plaintiff; Redbubble
                 16 implemented proactive procedures to prevent allegedly infringing content from
                 17 being sold; and Redbubble applied its repeat infringer policy to third-party sellers
                 18 who listed the content in question. Redbubble will also offer testimony and
                 19 documents showing that there is no likelihood that consumers are confused as to
                 20 whether the third-party Sellers are the source of the Accused Products, since the
                 21 registered design marks have no evidence associated with them regarding their
                 22 strength or recognition among consumers, Plaintiff sells to a much more narrow
                 23 market and through different channels than the third-party Sellers, there are
                 24 differences in the registered design marks and the Accused Products, no consumers
                 25 have been actually confused as to the source of the Accused Products, the actual
                 26 seller of the Accused Products is identified on the Redbubble Marketplace search
                 27 pages and listing pages, and there is no evidence that the third-party Sellers intended
                 28 to use Plaintiff’s design marks on products.

2911-1006 / 1651084 3                                        20
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 21 of 39 Page ID
                                               #:8688



                   1        E.     Fifth Affirmative Defense – Ornamental Use
                   2        Plaintiff’s claim is barred, in whole or in part, because at least certain of the
                   3 allegedly infringing uses of Plaintiff’s asserted trademarks were ornamental in
                   4 nature and thus do not create a likelihood of confusion.
                   5               1.    Elements Required to Establish Ornamental Use
                   6        Ornamental use negates Plaintiff’s claim for contributory trademark
                   7 infringement and counterfeiting.
                   8        Plaintiff cannot prevail on its trademark claims against accused uses of a
                   9 mark that are aesthetic rather than source-identifying. Aesthetic features are those
                 10 which are the actual benefit that the consumer wishes to purchase. See International
                 11 Order of Job’s Daughters v. Lindeburg & Co., 633 F.2d 912, 917 (9th Cir. 1980);
                 12 Vuitton et fils S.A. v. J. Young Enterprises, Inc., 644 F.2d 769, 774-75 (9th Cir.
                 13 1981); Au-Tomotive Gold, Inc. v. Volkswagen of America, Inc., 457 F.3d 1062, 1069
                 14 (9th Cir. 2006); see also 15 U.S.C. § 1115(b)(8).
                 15                2.    Key Evidence in Support of Ornamental Use
                 16         Redbubble’s key evidence in support of its defense of ornamental use
                 17 includes testimony and documents describing or showing each allegedly infringing
                 18 listing and/or product, including the database reports produced by Redbubble, and
                 19 evidence that relates to the lack of source-identification of the alleged marks, and
                 20 generally includes the testimony and documents identified in Section II, above.
                 21         F.     Sixth Affirmative Defense – Fair Use
                 22         Plaintiff’s claim is barred, in whole or in part, because at least certain of the
                 23 allegedly infringing uses of Plaintiff’s asserted trademark(s) were fair uses.
                 24                1.    Elements Required to Establish Fair Use
                 25         Fair use negates each of Plaintiff’s claim for contributory trademark
                 26 infringement and counterfeiting.
                 27         The alleged direct infringer makes “classic” fair use of a trademark when the
                 28 alleged direct infringer:

2911-1006 / 1651084 3                                         21
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 22 of 39 Page ID
                                               #:8689



                   1        1.     Used the mark other than as a trademark or other than to distinguish the
                   2               alleged direct infringer’s goods from the plaintiff’s and to indicate the
                   3               source of the alleged direct infringer’s goods;
                   4        2.     Used the mark fairly and in good faith; and
                   5        3.     Used the mark only to describe the alleged direct infringer’s goods or
                   6               services or their geographic location as those of the alleged direct
                   7               infringer’s.
                   8 See NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.24 (2019)
                   9 (modified to change “defendant” to “alleged direct infringer” to reflect that the
                 10 direct infringement claims against Redbubble have been resolved at summary
                 11 judgment).
                 12         An alleged direct infringer makes nominative fair use of a trademark when
                 13 the alleged direct infringer:
                 14         1.     Uses the mark in connection with the plaintiff’s product, which was not
                 15                readily identifiable without use of that mark;
                 16         2.     Used only so much of the mark as was reasonably necessary to identify
                 17                the product in question; and
                 18         3.     Did not do anything in connection with the trademark that would
                 19                suggest sponsorship or endorsement of the alleged direct infringer’s
                 20                product or service by the plaintiff.
                 21 See NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.25 (2019)
                 22 (modified as above).
                 23                2.    Key Evidence in Support of Fair Use
                 24         Redbubble’s key evidence in support of its defense of fair use includes
                 25 testimony and documents describing or showing each allegedly infringing listing
                 26 and/or product, including the database reports produced by Redbubble, and that
                 27 relate to the lack of source-identification of the alleged marks, or to the extent that
                 28

2911-1006 / 1651084 3                                         22
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 23 of 39 Page ID
                                               #:8690



                   1 they identify Plaintiff, do so for purposes of criticism, and generally includes the
                   2 testimony and documents identified in Section II, above.
                   3        G.     Seventh Affirmative Defense – Protected Speech
                   4        Plaintiff’s claim is barred, in whole or in part, because at least some of the
                   5 allegedly infringing uses of Plaintiff’s asserted trademark(s) were protected speech
                   6 under the First Amendment of the United States Constitution and the California
                   7 Constitution.
                   8               1.     Elements Required to Establish Protected Speech
                   9        The First Amendment requires that the plaintiff can prevail on its claim for
                 10 contributory trademark infringement and counterfeiting only where it proves that:
                 11         1.     The alleged infringement of the plaintiff’s mark is explicitly misleading
                 12                as to the source or content of the work, meaning that it explicitly
                 13                misleads consumers into believing that the plaintiff sponsored or is
                 14                somehow associated with the allegedly infringing work; and
                 15         2.     The alleged infringement of the plaintiff’s mark is likely to cause
                 16                confusion about the source of the plaintiff’s or the alleged direct
                 17                infringer’s goods.
                 18 See NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.19A (2019)
                 19 (modified to reflect contributory infringement).
                 20                2.     Key Evidence in Support of Protected Speech
                 21         Redbubble’s key evidence in support of its defense of protected speech
                 22 includes testimony and documents showing that Redbubble’s key evidence in
                 23 support of its defense of fair use includes testimony and documents describing or
                 24 showing each allegedly infringing listing and/or product, including the database
                 25 reports produced by Redbubble, and the listings and search results on the Redbubble
                 26 Marketplace, which identify sources other than Plaintiff and therefore preclude
                 27 consumer confusion regarding whether Plaintiff sponsored or is somehow associated
                 28 with the allegedly infringing work, or that relate to the lack of source-identification

2911-1006 / 1651084 3                                        23
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 24 of 39 Page ID
                                               #:8691



                   1 of the alleged marks, or to the extent that they identify Plaintiff, do so for purposes
                   2 of criticism, as well as evidence that neither Redbubble nor the third-party Sellers
                   3 did anything to explicitly mislead consumers into believing that Plaintiff is
                   4 somehow associated with the Accused Products, and generally includes the
                   5 testimony and documents identified in Section II, above.
                   6        H.     Eighth Affirmative Defense – Failure to Mitigate
                   7        Plaintiff’s claim is barred, in whole or in part, because Plaintiff failed to
                   8 mitigate its alleged damages.
                   9               1.     Elements Required to Establish Failure to Mitigate
                 10         Defendant must show that plaintiff’s losses, if any, could have been avoided
                 11 through reasonable efforts. See Binder v. Disability Grp., Inc., 772 F. Supp. 2d
                 12 1172, 1184 (C.D. Cal. 2011) (citing Thrifty-Tel, Inc. v. Bezenek, 46 Cal. App. 4th
                 13 1559, 1568 (1996)).
                 14                2.     Key Evidence in Support of Failure to Mitigate
                 15         Redbubble’s key evidence in support of its defense of failure to mitigate
                 16 includes testimony and documents showing that, other than brief correspondence in
                 17 May 2018, Plaintiff failed to timely identify specific alleged infringements when
                 18 Plaintiff located them or to identify any specific infringements prior to filing suit;
                 19 and that Plaintiff failed to cooperate with Redbubble to help Redbubble develop
                 20 policing guidelines that would have facilitated earlier identification of properties
                 21 over which Plaintiff claimed rights, and disabling listings and/or products that
                 22 allegedly infringed those rights.
                 23         I.     Ninth and Twelfth Affirmative Defenses – Unclean Hands and
                 24                Trademark Misuse
                 25         Plaintiff’s claim is barred, in whole or in part, under the doctrines of unclean
                 26 hands and trademark misuse.
                 27
                 28

2911-1006 / 1651084 3                                         24
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 25 of 39 Page ID
                                               #:8692



                   1               1.     Elements Required to Establish Unclean Hands and
                   2                      Trademark Misuse
                   3        Unclean hands and trademark misuse are closely related. See, e.g., TSX Toys,
                   4 Inc. v. 665, Inc., No. CV1402400-RGK-TBX, 2015 WL 12746211, at *9 (C.D. Cal.
                   5 Sept. 23, 2015). To prevail on these defenses, a defendant must prove by a
                   6 preponderance of the evidence that plaintiff’s conduct (a) is inequitable and (b)
                   7 relates to the subject matter of its claims. See Precision Instr. Mfg. Co. v.
                   8 Automotive Maint. Mach. Co., 324 U.S. 806, 814 (1945); Fuddruckers, Inc. v. Doc’s
                   9 B.R. Others, Inc., 826 F.2d 837, 847 (9th Cir. 1987); Adler v. Federal Republic of
                 10 Nigeria, 219 F.3d 869, 877 (9th Cir. 2000); Desert European Motorcars, Ltd. v.
                 11 Desert European Motorcars, Inc., No. EDCV 11-197-RSWL, 2011 WL 3809933, at
                 12 *8 (C.D. Cal. Aug. 25, 2011).
                 13                2.     Key Evidence in Support of Unclean Hands and Trademark
                 14                       Misuse
                 15         Redbubble’s key evidence in support of its defenses of unclean hands and
                 16 trademark misuse includes testimony and documents showing that Plaintiff has
                 17 claimed rights in works that it did not originate or create, or that it misappropriated
                 18 from others (including the “Have a Nice Day” graphic that predated Plaintiff’s
                 19 existence and to which Plaintiff had no rights, for which Plaintiff nonethess
                 20 demanded that Redbubble remove one or more listings), shirts and other materials
                 21 that used intellectual property belonging to others (including a shirt bearing the
                 22 famous “you can’t sit with us” phrase misappropriated by Plaintiff from the movie
                 23 “Mean Girls”), and complaints and other materials asserting that Plaintiff’s products
                 24 infringed intellectual property rights of others. Redbubble’s key evidence in support
                 25 of its defenses of unclean hands and trademark misuse also includes testimony and
                 26 documents showing that Plaintiff registered the Registered Marks for uses that it has
                 27 not made (and notwithstanding its representations to the Trademark Office, never
                 28

2911-1006 / 1651084 3                                        25
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 26 of 39 Page ID
                                               #:8693



                   1 intended to make), including the registrations, Plaintiff’s documentation of its own
                   2 products, and its deposition testimony.
                   3        J.     Tenth Affirmative Defense – Laches/Statute of Limitations
                   4        Plaintiff’s claim is barred, in whole or in part, under the doctrine of laches
                   5 and/or the relevant statute of limitations.
                   6               1.     Elements Required to Establish Statute of Limitations and
                   7                      Laches
                   8        Plaintiff’s claim is subject to a three-year statute of limitations. Although
                   9 there is no statute of limitations under the Lanham Act, courts apply the analogous
                 10 state statute of limitations, which here is three years under California Code of Civil
                 11 Procedure § 338. See CACI 454; Karl Storz Endoscopy-America, Inc. v. Surgical
                 12 Technologies, Inc. 285 F.3d 848, 857 (9th Cir. 2002) (trademark infringement);
                 13 Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 833-34 and 838 (9th
                 14 Cir. 2002).
                 15         Plaintiff’s claim is barred by laches upon proof that
                 16         1.     Plaintiff unreasonably delayed in filing suit; and
                 17         2.     Defendant suffered prejudice as a result of plaintiff’s delay.
                 18         There is a presumption of unreasonable delay and resulting prejudice when a
                 19 Plaintiff files suit after the analogous limitations period. See Jarrow Formulas, 304
                 20 F.3d at 835.
                 21                2.     Key Evidence in Support of Statute of Limitations and Laches
                 22         Redbubble’s key evidence in support of its defenses of statute of limitations
                 23 and laches includes testimony and documents, including the database reports
                 24 produced by Redbubble that identify each allegedly infringing work and each
                 25 allegedly infringing sale, showing that alleged infringement predates the limitations
                 26 period.
                 27
                 28

2911-1006 / 1651084 3                                        26
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 27 of 39 Page ID
                                               #:8694



                   1        K.    Eleventh Affirmative Defense – Waiver, Acquiescence, or Estoppel
                   2        Plaintiff’s claim is barred, in whole or in part, under the equitable doctrines of
                   3 waiver and acquiescence. Defendant is abandoning its defense of estoppel.
                   4              1.     Elements Required to Establish Waiver and Acquiescence
                   5        To prove waiver, defendant must show that plaintiff intentionally relinquished
                   6 a known right. See AirWair Int’l Ltd. v. Schultz, 84 F. Supp. 3d 943, 957 (N.D. Cal.
                   7 2015).
                   8        To prove acquiescence, defendant must show that:
                   9        1.    Plaintiff gave its assent or express/implied assurance that it would not
                 10               assert a right or claim;
                 11         2.    The delay between plaintiff’s assent and the assertion of the right or
                 12               claim was not excusable; and
                 13         3.    The delay caused the defendant undue prejudice based on defendant’s
                 14               reasonable reliance on plaintiff’s affirmative act or deed.
                 15 See Seller Agency Council, Inc. v. Kennedy Ctr. for Real Estate Educ., Inc., 621
                 16 F.3d 981, 988 (9th Cir. 2010).
                 17               2.     Key Evidence in Support of Waiver and Acquiescence
                 18         Redbubble’s key evidence in support of its defenses of waiver and
                 19 acquiescence includes testimony and documents showing that Plaintiff delayed in
                 20 asserting its rights, including the database reports produced by Redbubble that
                 21 identify each allegedly infringing work and each allegedly infringing sale, and
                 22 including the takedown notices sent to Redbubble more than a year before Plaintiff
                 23 filed suit, during which time Plaintiff never contacted Redbubble, and the policing
                 24 guidelines that Redbubble developed after Plaintiff filed suit.
                 25         L.    Thirteenth Affirmative Defense – Conduct of Third Parties
                 26         Plaintiff’s claim is barred, in whole or in part, because the actions complained
                 27 of, to the extent they occurred, were the result of the conduct of third-parties.
                 28

2911-1006 / 1651084 3                                        27
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 28 of 39 Page ID
                                               #:8695



                   1               1.    Elements Required to Establish Conduct of Third Parties
                   2        Plaintiff’s claim requires that actions be performed by defendant, not third
                   3 parties. See Section II, above.
                   4               2.    Key Evidence in Support of Conduct of Third Parties
                   5        Redbubble’s key evidence in support of its defense of conduct of third parties
                   6 includes testimony and documents identified in Section II, above.
                   7        M.     Fourteenth Affirmative Defense – Unilateral Proactive Conduct
                   8        Plaintiff’s claim is barred, in whole or in part, because Redbubble has
                   9 implemented screening procedures to identify and remove potentially infringing
                 10 items as soon as reasonably practical, although Redbubble is under no legal
                 11 obligation to do so.
                 12                1.    Elements Required to Establish Unilateral Proactive Conduct
                 13         “For contributory trademark infringement liability to lie, a service provider
                 14 must have more than a general knowledge or reason to know that its service is being
                 15 used to sell counterfeit goods. Some contemporary knowledge of which particular
                 16 listings are infringing or will infringe in the future is necessary.” Tiffany, 600 F.3d at
                 17 107. Thus, an alleged contributory infringer who engages in unilateral proactive
                 18 conduct, such as measures designed to identify and remove infringing materials
                 19 before receiving actual notice, does not know or have reason to know of specific
                 20 instances of actual infringement, beyond those for which it received actual notice
                 21 and addressed upon such receipt; that it addressed upon learning of them. See, e.g.,
                 22 id.
                 23                2.    Key Evidence in Support of Unilateral Proactive Conduct
                 24         Redbubble’s key evidence in support of its defense of unilateral proactive
                 25 conduct includes the testimony and documents identified in Section II.A.2, above.
                 26
                 27
                 28

2911-1006 / 1651084 3                                        28
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 29 of 39 Page ID
                                               #:8696



                   1         N.    Fifteenth Affirmative Defense – Reasonable Steps
                   2         Plaintiff’s claim is barred, in whole or in part, because Defendant has taken
                   3 all reasonable steps to remove all items from its website as soon as practical after
                   4 being made aware of such alleged infringement and/or prohibited use by Plaintiff.
                   5               1.     Elements Required to Establish Reasonable Steps
                   6         “For contributory trademark infringement liability to lie, a service provider
                   7 must have more than a general knowledge or reason to know that its service is being
                   8 used to sell counterfeit goods. Some contemporary knowledge of which particular
                   9 listings are infringing or will infringe in the future is necessary.” Tiffany, 600 F.3d at
                 10 107. Thus, an alleged contributory infringer who takes reasonable steps to remove
                 11 allegedly infringing material promptly after receiving notice, cannot be liable for
                 12 contributory infringement. See, e.g., id.
                 13                2.     Key Evidence in Support of Reasonable Steps
                 14          Redbubble’s key evidence in support of its defense of reasonable steps
                 15 includes the testimony and documents identified in Section II.A.2, above.
                 16          O.    Seventeenth Affirmative Defense – Abandonment
                 17          Seventeenth Affirmative Defense (Abandonment): Plaintiff’s claim is barred
                 18 because Plaintiff has abandoned the trademarks identified in the Complaint through
                 19 (a) significant periods of non-use; (b) naked licensing; (c) failure to take any steps
                 20 necessary to register and/or otherwise protect the Claimed Trademarks; and/or (d)
                 21 other acts and/or omissions that caused the Claimed Trademarks to lose their
                 22 significance as marks.
                 23                1.     Elements Required to Establish Abandonment
                 24          The owner of a trademark abandons the right to exclusive use of the
                 25 trademark when the owner:
                 26          1.    Discontinues its use in the ordinary course of trade, intending not to
                 27                resume using it;
                 28

2911-1006 / 1651084 3                                         29
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 30 of 39 Page ID
                                               #:8697



                   1        2.    Acts or fails to act so that the trademark’s primary or principal
                   2              significance or meaning to prospective consumers has become the
                   3              product itself and not the producer of the product; or
                   4        3.    Fails to exercise adequate quality control over the goods sold under the
                   5              trademark by a licensee.
                   6 See NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.22 (2019).
                   7              2.     Key Evidence in Support of Abandonment
                   8        Redbubble’s key evidence in support of its defense of abandonment includes
                   9 testimony and documents showing that Plaintiff registered the Registered Marks for
                 10 uses that it has not made, including the registrations, Plaintiff’s documentation of its
                 11 own products, and its deposition testimony.
                 12
                 13 IV.     STATEMENT OF ANTICIPATED EVIDENTIARY ISSUES (L.R. 16-
                 14         4.1(h))
                 15         The parties have filed timely motions in limine, see docket nos. 50-61, 109-
                 16 11.
                 17         A.    Plaintiff’s Exhibits
                 18         The parties are filing herewith their Second Amended Joint Exhibit List,
                 19 which includes their objections to the other’s proposed exhibits. Redbubble
                 20 reiterates its objections for the record here.
                 21         At the August 12, 2020 Supplemental Rule 16 meet and confer, counsel for
                 22 Plaintiff represented that it might have additional subsequently-created exhibits;
                 23 counsel for Redbubble responded that it reserved its objections and rights, including
                 24 pending review of the proposed exhibits, and requested that counsel provide them
                 25 sooner rather than later. Notwithstanding that the L.R 16-2.3 deadline to disclose
                 26 trial exhibits was Wednesday, August 12, 2020, counsel for Plaintiff first sent a draft
                 27 of the Second Amended Joint Exhibit List, without advance notice, to counsel for
                 28 Redbubble after noon on the date of filing. Even as of this writing, Plaintiff has still

2911-1006 / 1651084 3                                        30
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 31 of 39 Page ID
                                               #:8698



                   1 not provided copies of its purported additional exhibits, or of several exhibits
                   2 previously on its list that had not been produced before the First Amended Joint
                   3 Trial Exhibit List was filed. Thus, where Plaintiff has not yet provided a copy of an
                   4 exhibit to Redbubble, including where Redbubble objects that a purported exhibit is
                   5 “vague and ambiguous as to [its] identity,” Redbubble explicitly reserves all rights
                   6 to make further specific objections in the event that Plaintiff eventually provides a
                   7 copy thereof, without waiving its objections stated in the Second Amended Joint
                   8 Exhibit List. Redbubble further objects that Plaintiff still has not complied with
                   9 L.R. 16-6.1’s requirement that “An asterisk shall be placed next to the exhibits
                 10 which a party may offer only if the need arises,” despite Redbubble having called
                 11 that failure to counsel for Plaintiff’s attention in footnote 1 to the First Amended
                 12 Joint Trial Exhibit List. Redbubble explicitly reserves the right to further amend its
                 13 portions of the Second Amended Joint Trial Exhibit List.
                 14         B.     Plaintiff’s Witnesses
                 15         Plaintiff’s revised witness list lists a total of ten witnesses: Two employees of
                 16 Plaintiff (Salvatore Rianne and Madison Elkins), who were identified on Plaintiff’s
                 17 Initial Disclosures; three current or former employees of Redbubble (James Toy,
                 18 Jenny Greenhough, and Arnaud Deshais); Plaintiff’s purported expert, Jamie
                 19 Gerson, who is the subject of Redbubble’s Motion in Limine No. 1; and Plaintiff’s
                 20 trial counsel Jason Kelly, and three of Plaintiff’s counsel’s employees: Philip Paley,
                 21 Terri Walters, and Francisco Cuellar.
                 22         Plaintiff identified Mr. Paley and Ms. Walters during the Rule 16 meet and
                 23 confer, held on May 6, 2020, and Redbubble objected at that time and again at the
                 24 meet and confer regarding the parties’ motions in limine, held two days later. See
                 25 Exh. A (5/6/2020 email chain). Redbubble subsequently filed Motion in Limine #7
                 26 (DE#61) seeking to preclude Plaintiff’s undisclosed witnesses. In addition to the
                 27 reasons identified in the Motion, Redbubble submits that Plaintiff’s attempt to add
                 28 more undisclosed witnesses after the Rule 16 Conference is additionally improper.

2911-1006 / 1651084 3                                        31
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 32 of 39 Page ID
                                               #:8699



                   1        Moreover, Plaintiff’s May 21, 2020 disclosure that it intended to present
                   2 testimony from its own trial counsel, Jason Kelly, should also be rejected under
                   3 California Rule of Professional Conduct 3.7(a) (2018), which provides that:
                   4              A lawyer shall not act as an advocate in a trial in which the lawyer is
                   5        likely to be a witness unless:
                   6              (1)    the lawyer’s testimony relates to an uncontested issue or matter;
                   7              (2)    the lawyer’s testimony relates to the nature and value of legal
                   8                     services rendered in the case; or
                   9              (3)    the lawyer has obtained informed written consent* from the
                 10                      client….
                 11         Even assuming, arguendo, that Plaintiff’s counsel has obtained informed
                 12 written consent from its client, as required, Comment 3 to Rule 3.7 states:
                 13               Notwithstanding a client’s informed written consent,* courts retain
                 14         discretion to take action, up to and including disqualification of a lawyer who
                 15         seeks to both testify and serve as an advocate, to protect the trier of fact from
                 16         being misled or the opposing party from being prejudiced. (See, e.g., Lyle v.
                 17         Superior Court (1981) 122 Cal.App.3d 470 [175 Cal.Rptr. 918].)
                 18 Accordingly, Redbubble respectfully requests that the Court either refuse to permit
                 19 Mr. Kelly to testify, or disqualify him as trial counsel, pursuant to Lyle and Rule
                 20 3.7(a).
                 21         C.    Redbubble’s Witnesses
                 22         On May 22, 2020, Redbubble advised the Court that it expected to present
                 23 Anuj Luthra as a trial witness. (DE#71 at 5) However, coronavirus-related travel
                 24 restrictions may prevent Mr. Luthra, who resides in Australia, from traveling to the
                 25 United States for trial. Moreover, because Mr. Luthra left Redbubble Ltd.’s employ
                 26 in or about July 2020, Redbubble no longer has the ability to ensure Mr. Luthra’s
                 27 attendance at trial. Accordingly, Redbubble is attempting to identify a reasonable
                 28 substitute witness for Mr. Luthra, and may seek to amend its relevant disclosures

2911-1006 / 1651084 3                                        32
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 33 of 39 Page ID
                                               #:8700



                   1 accordingly. Redbubble expects to be able to update the Court regarding Mr.
                   2 Luthra’s status no later than the September 21, 2020 Final Pretrial Conference.
                   3         At this time, however, Redbubble’s previously-filed witness lists (DE#71, 75)
                   4 remain current.
                   5
                   6 V.      STATEMENT OF ISSUES OF LAW (L.R. 16-4.1(i))
                   7         The parties’ legal disputes known to Redbubble were identified in their
                   8 respective summary judgment motions. (Dkt. Nos. 36 and 40). Other disputes
                   9 related to liability issues are identified in sections II and III, supra. In addition, the
                 10 parties have legal disputes regarding Plaintiff’s measure of and entitlement to
                 11 damages. Redbubble understands, based on Plaintiff’s statements in the Rule 16
                 12 meet and confer, that Plaintiff does not intend to seek its actual damages, but intends
                 13 to ask the Court to award it Redbubble’s profits and statutory damages.
                 14          A.     Plaintiff Has Waived the Ability to Pursue Damages
                 15          Redbubble contends that Plaintiff’s discovery responses preclude it from
                 16 seeking damages. See generally Redbubble’s Motion in Limine No. 3, to Exclude
                 17 Evidence and Argument of Damages. (DE#59)
                 18          B.     Plaintiff Cannot Obtain Redbubble’s Profits
                 19          Plaintiff also seeks an accounting of Redbubble’s profits. Such relief is
                 20 equitable. See Quia Corp. v. Mattel, Inc., No. C 10-1902, 2011 U.S. Dist. LEXIS
                 21 76157, at *22-23 (N.D. Cal. July 14, 2011). Accordingly, any accounting is for
                 22 determination by this Court, not the jury.
                 23          An accounting is not appropriate in all cases. It is well established that “where
                 24 there is no intent to capitalize on the trade name of another, an accounting is not
                 25 warranted.” See, e.g., Lindy Pen Co. Inc. v. Bic Pen Corp., 14 U.S.P.Q.2d 1528,
                 26 1530 (C.D. Cal. 1989), aff’d 982 F.2d 1400 (9th Cir. 1993). Even assuming
                 27 arguendo that an accounting is appropriate in the present case, it is Plaintiff’s
                 28 burden to prove those revenues reasonably attributable to proven infringements, not

2911-1006 / 1651084 3                                          33
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 34 of 39 Page ID
                                               #:8701



                   1 merely all revenue. See Lindy Pen Co. Inc. v. Bic Pen Corp., 982 F.2d 1400, 1408-
                   2 09 (9th Cir. 1993). Because Plaintiff’s sole remaining claim is for contributory
                   3 infringement, Plaintiff’s burden to prove revenues reasonably attributable to proven
                   4 infringements includes proof of actual notice; Plaintiff therefore cannot receive an
                   5 award of profits based on alleged acts of infringement that predate notice. See, e.g.,
                   6 Coach, Inc. v. Asia Pac. Trading Co., 676 F. Supp. 2d 914, 925 (C.D. Cal. 2009)
                   7 (“Plaintiffs’ recovery of profits or damages under [15 U.S.C.] § 1125(a) is limited to
                   8 that period after which Defendant had ‘actual notice’ of Plaintiffs’ registration”).
                   9 Moreover, Redbubble is entitled to prove appropriate deductions of costs from the
                 10 relevant revenues, as well as any appropriate apportionment of revenues attributable
                 11 to factors other than the alleged infringement. See 15 U.S.C. § 1117(a).
                 12         C.     Plaintiff Cannot Obtain Statutory Damages
                 13         15 U.S.C. 1117(c) allows a plaintiff to elect, instead of actual damages and
                 14 profits, statutory damages for use of a counterfeit mark in connection with the sale,
                 15 offering for sale, or distribution of goods or services, of not less than $1,000 or more
                 16 than $200,000 per counterfeit mark – or, if the court finds that the use of the
                 17 counterfeit mark was willful, not more than $2,000,000 per counterfeit mark – per
                 18 type of goods or services sold, offered for sale, or distributed, as the court considers
                 19 just. See 15 U.S.C. § 1117(c); NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY
                 20 INSTRUCTIONS § 15.28 (2019).
                 21         As set forth in Section II.A above, Redbubble cannot be liable for
                 22 counterfeiting. But even if it could, Redbubble certainly cannot be liable for willful
                 23 counterfeiting. Courts have consistently held that infringement is not knowing or
                 24 willful where, as here, the defendant reasonably believes that its usage of a
                 25 trademark is not barred by law. VHT, 918 F.3d 723; International Olympic Comm. v.
                 26 San Francisco Arts & Athletics, 781 F.2d 733, 738-39 (9th Cir. 1986). In VHT, for
                 27 example, Zillow’s user agreement required that brokers, agents, and listing services
                 28 who uploaded photos and real property listings to its marketplace “represent that

2911-1006 / 1651084 3                                        34
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 35 of 39 Page ID
                                               #:8702



                   1 they ‘have all necessary rights and authority to enter into’ the agreements,” and that
                   2 the uploaded content “will not violate the intellectual property rights, or any other
                   3 rights of any third party.” Id. at 732 (internal quotations omitted). There, as here,
                   4 there was no “evidence showing Zillow exercised control (other than by general
                   5 operation of its website); selected any material for upload, download, transmission,
                   6 or storage; or instigated any copying, storage, or distribution of these photos.” Id. at
                   7 734. In light of its users’ representations, Zillow was not “‘actually aware’ of its
                   8 [users’] infringing activity” notwithstanding having received blanket notice of
                   9 infringement from VHT; accordingly, the Ninth Circuit reversed the jury’s
                 10 willfulness verdict. Id. at 748-49 (quoting Evergreen Safety Council v. RSA
                 11 Network, Inc., 697 F.3d 1221, 1228 (9th Cir. 2012) (“Continued use of a work even
                 12 after one has been notified of his or her alleged infringement does not constitute
                 13 willfulness so long as one believes reasonably, and in good faith, that he or she is
                 14 not infringing.”)
                 15         Like the defendants in VHT, Redbubble was entitled to and did in fact
                 16 reasonably rely on representations made by its users that they had the right to use
                 17 the designs they uploaded to the site. And like those defendants, there is no evidence
                 18 that Redbubble was “actually aware” of specific, ongoing infringing activity; when
                 19 Redbubble learned of such activity, it has swiftly put an end to it. Using the
                 20 language from Evergreen, Redbubble “believes reasonably, and in good faith, that
                 21 [it] is not infringing.” Indeed, Redbubble has prevailed in both U.S. cases against it
                 22 that have gone to judgment. See The Ohio State University v. Redbubble Inc., 369 F.
                 23 Supp. 3d 840 (S.D. Ohio 2019); LTTB, LLC v. Redbubble Inc., 385 F. Supp. 3d 916
                 24 (N.D. Cal. 2019) (granting summary judgment to Redbubble on Lanham Act
                 25 claims).
                 26
                 27 VI.     BIFURCATION OF ISSUES (L.R. 16-4.3)
                 28         Redbubble does not at this time request bifurcation.

2911-1006 / 1651084 3                                         35
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 36 of 39 Page ID
                                               #:8703



                   1 VII. JURY TRIAL (L.R. 16-4.4)
                   2         A.     Issues Triable to a Jury as a Matter of Right
                   3         Because Plaintiff’s election not to seek actual damages leaves it seeking only
                   4 equitable relief, it is not entitled to a trial by jury on its case in chief. See, e.g., Hard
                   5 Candy, LLC v. Anastasia Beverly Hills, Inc., 921 F.3d 1343, 1348 (11th Cir. 2019)
                   6 (“The remedy of an accounting and disgorgement of profits for trademark
                   7 infringement is equitable in nature and has long been considered that way, so we
                   8 hold that a plaintiff seeking the defendant’s profits in lieu of actual damages is not
                   9 entitled to a jury trial”). To the extent that Plaintiff’s case in chief is tried to a jury
                 10 nonetheless, Redbubble’s First Affirmative Defense (Failure to State a Claim),
                 11 Second Affirmative Defense (Failure to Provide Notice), Third Affirmative Defense
                 12 (Lack of Knowledge of Specific Infringement), Fourth Affirmative Defense (Non-
                 13 Trademark Use), Fifth Affirmative Defense (Ornamental Use), Thirteenth
                 14 Affirmative Defense (Conduct of Third Parties), Fourteenth Affirmative Defense
                 15 (Unilateral Proactive Conduct), and Fifteenth Affirmative Defense (Reasonable
                 16 Steps), although pled as defenses, identify or relate to elements of Plaintiff’s claim
                 17 on which Plaintiff bears the burden and that Redbubble asserts Plaintiff cannot meet,
                 18 and should therefore be tried to a jury as well.
                 19          The following issues are triable to a jury as a matter of right and a timely
                 20 demand for jury has been made by Redbubble:
                 21          1.     Redbubble’s Sixth Affirmative Defense (Fair Use). See, e.g., NINTH
                 22                 CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.24, 15.25.
                 23          2.     Redbubble’s Eighth Affirmative Defense (Failure to Mitigate). See,
                 24                 e.g., Classical Silk, Inc. v. Dolan Grp., Inc., No. CV 14-09224, 2016
                 25                 WL 7638112, at *2 n.1 (C.D. Cal. Mar. 21, 2016).
                 26          3.     The portion of Redbubble’s Tenth Affirmative Defense that addresses
                 27                 the Statute of Limitations. See, e.g., Sempra Energy v. Marsh USA,
                 28                 Inc., 390 F. App’x 754, 755 (9th Cir. 2010).

2911-1006 / 1651084 3                                           36
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 37 of 39 Page ID
                                               #:8704



                   1        4.     Redbubble’s Seventeenth Affirmative Defense (Abandonment). See,
                   2               e.g., NINTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS §
                   3               15.22 (2019).
                   4 However, should the Court agree that Plaintiff is not entitled to trial by jury,
                   5 Redbubble hereby waives its right to a jury trial on these issues.
                   6        B.     Issues Triable to the Court
                   7        The following issues are triable to the Court:
                   8        1.     Because Plaintiff’s election not to pursue actual damages leaves it
                   9               seeking only equitable relief, it is not entitled to a trial by jury on its
                 10                case in chief, and its Fourth Claim for Contributory Trademark
                 11                Infringement and Counterfeiting may be triable to the Court. To the
                 12                extent that the Court may deem it necessary, Redbubble waives its right
                 13                to a jury trial.
                 14         2.     Plaintiff’s request for the equitable remedies of injunctive relief and
                 15                profit disgorgement, see, e.g., Fifty-Six Hope Rd. Music, Ltd. v.
                 16                A.V.E.L.A., Inc., 778 F.3d 1059, 1074–76 (9th Cir. 2015); Reebok Int’l
                 17                v. Marnatech Enters., 970 F.2d 552, 559 (9th Cir. 1992); NINTH
                 18                CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS § 15.29 (2019).
                 19         3.     Plaintiff’s request for statutory damages, see, e.g., Quia Corp., 2011
                 20                U.S. Dist. LEXIS 76157, at *22-23.
                 21         4.     Redbubble’s Seventh Affirmative Defense (First Amendment and/or
                 22                California Constitution).
                 23         5.     Redbubble’s Ninth and Twelfth Affirmative Defenses (Unclean Hands;
                 24                Trademark Misuse). See, e.g., JIPC Mgmt., Inc. v. Incredible Pizza Co.,
                 25                No. CV 08-04310, 2009 WL 8591607, at *19 (C.D. Cal. July 14,
                 26                2009).
                 27
                 28

2911-1006 / 1651084 3                                          37
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 38 of 39 Page ID
                                               #:8705



                   1       6.     The portion of Redbubble’s Tenth Affirmative Defense that addresses
                   2              laches. See Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d 1171,
                   3              1183 (9th Cir. 2010).
                   4       7.     Redbubble’s Eleventh Affirmative Defense (Waiver and
                   5              Acquiescence).
                   6       8.     The parties’ requests for attorneys’ fees under the Lanham Act, see
                   7              section VIII below.
                   8
                   9 VIII. ATTORNEYS’ FEES (L.R. 16-4.5)
                 10        The parties each seek to recover attorneys’ fees in accordance with 15 U.S.C.
                 11 § 1117(a), which provides for such awards in “exceptional cases.” To determine
                 12 exceptionality, the Court must examine “the totality of the circumstances,”
                 13 considering whether the case “stands out from others with respect to the substantive
                 14 strength of a party’s litigating position (considering both the governing law and the
                 15 facts of the case) or the unreasonable manner in which the case was litigated.”
                 16 SunEarth, Inc. v. Sun Earth Solar Power Co., 839 F.3d 1179, 1180-81 (9th Cir.
                 17 2016) (quoting Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545,
                 18 554 (2014) (interpreting identical fee-shifting provision) (internal quotation marks
                 19 omitted)).
                 20        Plaintiff’s initiating and pursuit of this case qualifies it as exceptional for at
                 21 least three reasons:
                 22        1.     Plaintiff’s claims were exceptional given the law and facts set forth in
                 23               Redbubble’s summary judgment motion and opposition to Plaintiff’s
                 24               motion for partial summary judgment, on which the Court has already
                 25               found almost entirely in Redbubble’s favor as a matter of law;
                 26        2.     Plaintiff’s pursuit of those claims was exceptional given the equitable
                 27               defenses presented; and
                 28

2911-1006 / 1651084 3                                        38
              Case 2:19-cv-04618-RGK-JPR Document 113 Filed 08/31/20 Page 39 of 39 Page ID
                                               #:8706



                   1       3.    Plaintiff’s litigation conduct – including its failure to disclose its
                   2             damages evidence or theories, its attempt to assert marks not identified
                   3             in discovery, its attempt to use witnesses who were not disclosed, what
                   4             the Court has described as its “‘gotcha’ litigation” tactics (DE#103 at
                   5             14), and its election to proceed with trial after four of its five claims
                   6             were adjudicated against it at summary judgment, leaving its realistic
                   7             potential recovery below the cost of trial – was exceptional as well.
                   8
                   9 IX.   ABANDONMENT OF ISSUES (L.R. 16-4.6)
                 10        As set forth above, Redbubble has abandoned the estoppel component of its
                 11 Eleventh Affirmative Defense. Moreover, given that the Court has granted
                 12 summary judgment on Plaintiff’s Second Claim, for Common Law Unfair
                 13 Competition, Redbubble’s Sixteenth Affirmative Defense, for immunity under the
                 14 Communications Decency Act, appears to be moot.
                 15
                 16 Dated: August 31, 2020.                 COASTSIDE LEGAL
                                                            KENNETH B. WILSON
                 17
                 18                                         ZUBER LAWLER & DEL DUCA LLP
                 19                                         JOSHUA M. MASUR
                                                            JEFFREY J. ZUBER
                 20                                         RASHEED M. MCWILLIAMS
                                                            HEMING XU
                 21
                 22                                         By: /s/ Joshua M. Masur
                 23
                                                                   Attorneys for Defendant
                 24                                                Redbubble Inc.
                 25
                 26
                 27
                 28

2911-1006 / 1651084 3                                       39
